JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of the 7th day of December, 2009 (the
"Agreement"), to the Credit Agreement and the other Loan Documents referred to
below is entered into by and among JPMORGAN CHASE BANK, N.A. (the "New Lender"),
NEWMARKET CORPORATION, a Virginia corporation (the "Borrower"), and SUNTRUST
BANK, as Administrative Agent (the "Administrative Agent") on its behalf and on
behalf of the other banks and lending institutions (the "Lenders") from time to
time party to the Second Amended and Restated Revolving Credit Agreement, dated
as December 21, 2006, by and among the Borrower, the Lenders, the Administrative
Agent, and SunTrust Bank, as Issuing Bank and as Swingline Lender (as amended,
restated, supplemented, or otherwise modified from time to time, the "Credit
Agreement"). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has
notified the Administrative Agent and each of the Lenders that the Borrower
proposes to increase the Aggregate Revolving Commitments under the Credit
Agreement by the amount of $10,750,000;

WHEREAS, the New Lender has agreed to join the Credit Agreement and other Loan
Documents and to provide the additional Commitment requested by the Borrower;
and

WHEREAS, the parties to this Agreement are entering into this Agreement for
purposes of effecting the increase in the Aggregate Revolving Commitments
requested by the Borrower, as contemplated by Section 2.23 of the Credit
Agreement, and to join the New Lender to the Credit Agreement and other Loan
Documents as contemplated by Section 10.4 of the Credit Agreement.

NOW, THEREFORE, IT IS AGREED:

1. By executing and delivering this Agreement, the New Lender, as provided in
Section 10.4 of the Credit Agreement, hereby becomes a party to the Credit
Agreement as a Lender thereunder with the same force and effect as if originally
named therein as a Lender, and without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Lender thereunder
and agrees to provide a Commitment to the Borrower under the Credit Agreement in
the amount shown on Schedule I as of the Effective Date (as hereinafter defined)
of this Agreement.

2. Each party hereto acknowledges and agrees that the Commitments of the New
Lender and the other Lenders under the Credit Agreement are several and not
joint commitments and obligations of such Lenders. After giving effect to the
increased Commitment as provided in this Agreement, each party further
acknowledges and agrees that (i) the Commitments in effect for all Lenders under
the Credit Agreement shall be those shown on Schedule II attached to this
Agreement, (ii) Schedule II attached to the Credit Agreement shall be amended
and restated as set forth on Schedule II attached to this Agreement, and (iii)
upon any increase in the aggregate amount of the Revolving Commitments that is
not pro rata among all Lenders, any and all Base Rate Loans and Eurodollar
Loans, and any and all Letters of Credit that are outstanding under the Credit
Agreement on the Effective Date shall be subject to the provisions of Section
2.23(e) of the Credit Agreement.

3. Each party hereto agrees that this Agreement and the effectiveness of the
increased Commitment as provided in this Agreement shall be subject to
satisfaction by the Borrower of the following conditions and requirements:

(a) The Borrower shall have delivered to the Administrative Agent the following
in form and substance satisfactory to the Administrative Agent:

(i) a counterpart of this Agreement signed by the New Lender, the Borrower and
the Administrative Agent;

(ii) a duly executed Revolving Credit Note payable to the New Lender to the
extent requested by the New Lender; and

(iii) a certification on behalf of the Borrower as of the Effective Date of this
Agreement that (x) no Default or Event of Default then exists, (y) all
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects on such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and (z) since the date of the most
recent financial statements of the Borrower delivered to the Administrative
Agent under Section 5.1 of the Credit Agreement, there has been no change which
has had or could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower shall have paid to the New Lender a fee equal to 0.50% of the
Commitment of the New Lender.

(c) The Borrower shall have paid to the Administrative Agent all reasonable,
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with this Agreement and the transactions contemplated herein,
including without limitation, all reasonable fees and expenses of counsel for
the Administrative Agent.

The date on which the foregoing conditions have been satisfied shall be the
"Effective Date" of this Agreement.

4. The Borrower represents and warrants to the Administrative Agent and the
Lenders that this Agreement has been duly authorized, executed and delivered by
the Borrower, and that the Credit Agreement, as supplemented and amended hereby,
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

5. The Administrative Agent and Required Lenders have waived the thirty (30)
days' written notice requirement of Section 2.23(a) of the Credit Agreement.

6. Except as supplemented and amended hereby, the Credit Agreement and all other
documents executed in connection therewith shall remain in full force and
effect. The Credit Agreement, as supplemented and amended hereby, and all
rights, powers and obligations created thereby or thereunder and under the Loan
Documents and all such other documents executed in connection therewith are in
all respects ratified and confirmed.

7. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract. This Agreement constitutes the entire agreement among the parties
hereto regarding the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, regarding such subject matter.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

IN WITNESS WHEREOF, the New Lender and the Borrower have caused this Agreement
to be duly executed and delivered by their respective authorized officers and
representatives, and the Administrative Agent, for the benefit of the New
Lender, and all other Lenders under the Credit Agreement, has caused the same to
be accepted by its authorized officer, as of the day and year first above
written.



 



JPMorgan Chase Bank, N.A., as New Lender





 

By: /s/ Philip A. Mousin Name: Philip A. Mousin

Title: Senior Vice President



NewMarket Corporation, as Borrower







By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Vice President, Treasurer, and

Principal Financial Officer

ACCEPTED THIS 7th DAY OF December, 2009:



SunTrust Bank,

as Administrative Agent



 

By: /s/ Mark A. Flatin

Name: Mark A. Flatin

Title: Managing Director







 

ACKNOWLEDGMENT AND AGREEMENT



 

The undersigned, NEWMARKET CORPORATION, as Borrower and each of the subsidiaries
of the Borrower listed on Schedule A hereto (each a "Guarantor" and collectively
the "Guarantors") acknowledge the execution, delivery and effectiveness of the
foregoing Joinder Agreement dated as of December 7th, 2009 (the "Agreement")
entered into pursuant to the terms of that certain Second Amended and Restated
Revolving Credit Agreement, dated as of December 21, 2006, as amended by the
First Amendment to Second Amended and Restated Revolving Credit Agreement, dated
as of September 26, 2008, as amended by the Second Amendment to Second Amended
and Restated Revolving Credit Agreement, dated as of March 24, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), and hereby acknowledge, confirm and agree as follows: (i) the
Amended and Restated Subsidiary Guaranty Agreement, dated as of December 21,
2006, previously executed and delivered by the undersigned in respect of the
obligations of the Borrower pursuant to the Credit Agreement remains in full
force and effect on and after the date hereof, after giving effect to the
increased Revolving Commitment as provided in the Agreement, (ii) the
Obligations as provided in such Amended and Restated Subsidiary Guaranty
Agreement shall include, without limitation, all borrowings and other extensions
of credit made pursuant to the Revolving Commitments as so supplemented and
increased, and (iii) nothing contained in the Agreement shall in any way be
deemed to limit, discharge, release or otherwise affect the obligations and
liabilities of the undersigned pursuant to such Amended and Restated Subsidiary
Guaranty Agreement, all of which obligations and liabilities remain in full
force and effect as provided therein and herein.

This Acknowledgment and Agreement made and entered into effective as of December
7, 2009.

 

[Signature Pages Follow]

 

 

 

 

 

 

NEWMARKET CORPORATION

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Vice President, Treasurer, and

Principal Financial Officer

ETHYL CORPORATION

By: /s/ Wayne C. Drinkwater

Name: Wayne C. Drinkwater

Title: Vice President and Treasurer

AFTON CHEMICAL ADDITIVES CORPORATION

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL CANADA HOLDINGS, INC.

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

AFTON CHEMICAL CORPORATION

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Treasurer

AFTON CHEMICAL JAPAN HOLDINGS, INC.

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

THE EDWIN COOPER CORPORATION

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

AFTON CHEMICAL INTANGIBLES LLC

By: /s/ C.S. Warren Huang

Name: C.S. Warren Huang

Title: Manager

NEWMARKET SERVICES CORPORATION

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Vice President and

Principal Financial Officer

NEWMARKET INVESTMENT COMPANY

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Vice President and

Principal Financial Officer

AFTON CHEMICAL ASIA PACIFIC LLC

By: /s/ C.S. Warren Huang

Name: C.S. Warren Huang

Title: Manager

AFTON CHEMICAL CANADA HOLDINGS, INC.

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL EXPORT CORPORATION

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL INTERAMERICA CORPORATION

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL VENTURES, INC.

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

INTERAMERICA TERMINALS CORPORATION

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer

ETHYL ASIA PACIFIC LLC

By: /s/ Wayne C. Drinkwater

Name: Wayne C. Drinkwater

Title: Manager

OLD TOWN LLC

By: /s/ Bruce R. Hazelgrove, III

Name: Bruce R. Hazelgrove, III

Title: Manager

 

 



Schedule A

to

Acknowledgement and Agreement to Supplement Agreement



 

Guarantor(s)

Address

Afton Chemical Additives Corporation

Afton Chemical Asia Pacific LLC

Afton Chemical Canada Holdings, Inc.

Afton Chemical Corporation

Afton Chemical Japan Holdings, Inc.

Afton Chemical Intangibles LLC

The Edwin Cooper Corporation

Ethyl Asia Pacific LLC

Ethyl Canada Holdings, Inc.

Ethyl Corporation

Ethyl Export Corporation

Ethyl Interamerica Corporation

Ethyl Ventures, Inc.

Interamerica Terminals Corporation

NewMarket Investment Company

NewMarket Services Corporation

Old Town LLC

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219



 

 

 

 

Schedule I



NEW REVOLVING COMMITMENT



 

 

 

New Lender



New Revolving Commitment

JPMorgan Bank, N.A.

$10,750,000

                   



 

Schedule II



COMMITMENT AMOUNTS*



Lender

Revolving
Commitment Amount

Pro Rata Share

SunTrust Bank

$34,000,000

22.7%

PNC Bank, National Association

$28,250,000

18.8%

Bank of America, N.A.

$26,000,000

17.3%

General Electric Capital Corporation

$21,000,000

14.0%

Citizens Bank of Pennsylvania

$20,000,000

13.3%

RZB Finance LLC

$10,000,000

6.7%

JPMorgan Chase Bank, N.A.

$10,750,000

7.1%

TOTAL

$150,000,000



 

 

 

 









*Effective as of December 7th, 2009







 

 